TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Termination Agreement”), dated as of March 8,
2012, is made by and among Smart Kids Group, Inc. (the “Smart Kids”) and the WMX
Group, Inc. (each a “Party” and, collectively the “Parties”).

 

Background

 

WHEREAS, the Parties are parties to a consulting agreement, dated as of January
26, 2012, and an addendum to the consulting agreement, dated as of February 7,
2012 (the “Agreement”).

 

WHEREAS, the Parties are in negotiations to consummate a reverse merger
transaction, which would change the Parties business relationship and obviate
the need for the Agreement to stay in force and effect.

 

WHEREAS, the Parties wish to terminate the Agreement in its entirety.

 

Terms

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein,
intending to be legally bound hereby, the Parties agree as follows:

 

1. Termination of the Agreement. Effective immediately, the Agreement shall be
terminated in its entirety and shall be of no further force or effect.

 

2. Return of Shares to Treasury. Within five days of the execution of this
Agreement, the Parties shall return and cancel the shares of Smart Kids common
stock that were issued as a result of the Agreement.

 

3. Miscellaneous.

 

a. Counterparts. This Termination Agreement may be executed in two or more
counterparts and by the Parties in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same instrument.

 

b. Further Assurances. Each Party shall cooperate with, and take such action as
may be reasonably requested by, another Party in order to carry out the
provisions and purposes of this Termination Agreement, generally, and the
transactions contemplated hereunder.

 

c. Headings. The headings in this Termination Agreement are for convenience of
reference only and shall not constitute a part of the Agreement, nor shall they
affect its meaning, construction or effect.

 

3. Entire Agreement. This Termination Agreement, and all of the provisions
hereof, shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns and executors, administrators and
heirs. This Termination Agreement, sets forth the entire agreement and
understanding among the Parties as to the subject matter hereof and merges with
and supercedes all prior discussions and understandings of any and every nature
among them.

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

WMX Group, Inc.

 

 

/s/ Thomas Guerriero

Thomas Guerriero

CEO

Smart Kids Group, Inc.

 

 

/s/ Richard Shergold

Richard Shergold

CEO

 

